Case 9:18-cv-80994-DLB Document 147 Entered on FLSD Docket 11/21/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:18-cv-80994-DLB

   NITV FEDERAL SERVICES, LLC,

          Plaintiff,

   v.

   DEKTOR CORPORATION and ARTHUR
   HERRING, III,

          Defendants.


                        PLAINTIFF’S MEMORANDUM IN OPPOSITION
                         TO MOTION TO DENY CLAIM OF DAMAGES

         Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby files this memorandum in

  opposition to defendant Arthur Herring, III’s (“Herring”) Motion to Deny Claim of Damages (the

  “Motion”) [D.E. 145], and states as follows:

         1.      The Motion is the latest diatribe/attack piece from Herring. This time, Herring

  wedges an assault on Plaintiff’s damages in the midst of his familiar personal insults/attacks and

  appears to argue that the Court should reduce or entirely disallow the damages being sought by

  Plaintiff in its pending Motion for Default Final Judgment [D.E. 135].

         2.      The Motion is improper and does not merit a response. First, as with Herring’s

  other filings, the Motion is devoid of the requisite Local Rule 7.1(a)(3) certification (as Herring

  has never conferred with undersigned counsel on any of his multitude of motions). Second, and

  more importantly, the Motion is essentially a rehash of Herring’s Objection to Plaintiff’s Final

  Default Judgment and Permanent Injunction Against Defendants [D.E. 138]. Plaintiff has already

  responded fully to Herring’s arguments stated therein in Plaintiff’s reply memorandum in support
Case 9:18-cv-80994-DLB Document 147 Entered on FLSD Docket 11/21/2019 Page 2 of 2



  of its default judgment motion [D.E. 140]. In the interest of judicial economy, no further

  substantive response to Herring’s ramblings is necessary.

           WHEREFORE, Plaintiff respectfully requests that the Court enter an Order denying the

  Motion and for such further relief as the Court deems proper.

                    Respectfully submitted                   Respectfully submitted,

                     ADVISORLAW PLLC                         DESOUZA LAW, P.A.
                     2925 PGA Boulevard                      101 NE Third Avenue
                     Suite 204                               Suite 1500
                     Palm Beach Gardens, FL 33410            Fort Lauderdale, FL 33301
                     Telephone: (561) 622-7788               Telephone: (954) 603-1340
                     Jdloughy@advisorlaw.com                 DDesouza@desouzalaw.com

                         By:/s/ James D’Loughy               By: /s/ Daniel DeSouza, Esq.______
                               James D’Loughy, Esq.                  Daniel DeSouza, Esq.
                                Florida Bar No: 052700               Florida Bar No.: 19291


                                        CERTIFICATE OF SERVICE

           I hereby certify that on November 21, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

  I further certify that on November 21, 2019, I served the foregoing document via US Mail to

  Dektor Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and

  via e-mail to admin@dektorpse.com.

                                                    /s/ Daniel DeSouza___
                                                    Daniel DeSouza, Esq.




  4841-1795-7485, v. 1




                                                         2
